Citation Nr: 0945487	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-31 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
found new and material evidence had been submitted, but 
denied the Veteran's claim for service connection for an 
acquired psychiatric disability.  This case was initially 
before the Board in June 2006, at which time it determined 
the additional evidence that had been received was new and 
material, and reopened the claim.  The matter of service 
connection for an acquired psychiatric disability on the 
merits was remanded for additional development of the record.  
In November 2007, the Board again remanded the claim.  The 
case is again before the Board for appellate consideration.

The Board notes that the Veteran was scheduled to testify at 
a hearing before a Veterans Law Judge in February 2010, but 
he cancelled the request in an October 2009 letter.  
Accordingly, the Board considers his request for a hearing to 
be withdrawn.

In a statement received in November 2009, the Veteran 
requested "aid and attendance pay."  The Board notes that a 
January 2002 rating decision granted entitlement to aid and 
attendance for nonservice connected purposes, it is unclear 
from the current record whether he continues to receive 
pension benefits.  Thus, such matter is referred to the RO 
for any action deemed necessary.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of an acquired psychiatric disability.

2.  A psychiatric disability, to include schizophrenia, was 
initially demonstrated more than one year following service, 
and there is no competent medical evidence linking it to 
service.




CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active service, nor may schizophrenia be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In September 2004, June 2006 and December 2006 letters, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The June and December 2006 letters 
advised the Veteran of how the VA determines a disability 
rating and assigns an effective date, and the type of 
evidence which impacts such.  The case was last readjudicated 
in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, Social 
Security Administration records, statements from the 
Veteran's mother and two sisters, and the reports of VA 
examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing release forms, 
argument, and evidence.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board notes that the Veteran's representative argues that 
he should have been afforded the opportunity to review the 
claims folder prior to submitting argument on the Veteran's 
behalf.  The Board points out that the representative 
submitted argument prior to the Board's June 2006 and 
November 2007 determinations, and that he had the opportunity 
to review the claims folder at those times.  It is 
significant to point out that following the November 2007 
remand, the information sought by the Board could not be 
obtained.  Thus, no additional evidence was received since 
the last time the representative presented argument on the 
Veteran's behalf.  Accordingly, no prejudice to the Veteran 
will result.   

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and schizophrenia becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.



The Veteran asserts that service connection is warranted for 
an acquired psychiatric disability.  He claims that he was 
raped in service.  He argues that shortly after his discharge 
from service, he was arrested in Alabama when he hit a police 
officer.  He claims that he was hospitalized in 1974 for 
psychiatric problems.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
Veteran was admitted to Baltimore City Hospitals in August 
1975.  His wife related that he had been under a lot of 
stress for a long time, and that he seemed worse after his 
stay in service.  It was noted he had been under the care of 
Dr. Pope, a psychiatrist.  The hospital report indicates the 
Veteran left a suicide note claiming he had taken pills.  The 
provisional diagnosis was overdose.

Private medical records disclose that the Veteran was 
hospitalized in February 1977.  It was noted he had been 
charged with assault and carrying a deadly weapon.  He was 
reported to be emotionally disturbed for a long period of 
time.  He could not provide a reason why he had assaulted the 
police.  The diagnosis was paranoid schizophrenia.  

In a statement dated April 1980, A. Pope, M.D., noted he had 
seen the Veteran in August 1975, at which time he was 
suffering from paranoid schizophrenia.  Dr. Pope indicated 
the Veteran came for several visits, but then refused to 
come, and that he had not seen him since August 1975.  

A private physician noted in a January 1998 statement that 
the Veteran claimed that he had been hearing voices since 
1973 or 1974.  The Veteran added that he had been first 
hospitalized in 1974, shortly after his separation from 
service.  

Additional medical records reflect diagnoses of bipolar 
disorder, schizoaffective disorder and personality disorder.  

In December 2001, the Veteran asserted he was raped in 
October 1973, while in service.  He stated that he was 
summoned to a hangar and when he got there, he was beaten 
over the head and forcibly raped by a number of Marines.  He 
stated that he had been hypnotized to be unable to recall the 
event but that it did not work.  He claimed he concealed this 
from his family, friends and doctors for a number of years.  

On VA psychiatric examination in December 2001, the Veteran 
again stated he was raped in service.  He mentioned the names 
of two individuals who had asked him to go to a place and 
that one of them raped him.  It was indicated he did not 
report this for two years after the incident.  

In a September 2002 statement, the Veteran's mother asserts 
the Veteran was the opposite of what he had been when he was 
discharged from service.  She states he would start crying 
and that he was afraid of her.  He thought people were trying 
to kill him and following him everywhere he went.  She adds 
that he told her he had been raped by three or four Marines 
and that he was mentally unstable because of that.  

One of the Veteran's sisters reported in September 2002 that 
the Veteran had serious psychological problems after he 
returned from service.  She said that during visits home 
while he was in service, he was amiable, responsible and 
focused.  She observed that after his service separation, she 
began to recognize very serious problems.  She maintained he 
spoke of being directed by voices to make decisions.  She 
related that on one occasion he stated the voices told him to 
leave town, and he did.  She noted he wound up in Anniston, 
Alabama.  The Veteran's sister added that this occurred 
shortly after his separation from service.  She claims she 
went to Alabama to bring him home.  When she finally found 
him there, he was paranoid, distraught, frail and dirty.  She 
insisted that on the drive home, they passed through Atlanta 
and when she saw a sign for Grady Memorial Hospital, she took 
the Veteran there and he was admitted for several days.  

Another sister wrote in a statement received in October 2003 
that it was obvious that the Veteran suffered from 
psychological problems since he left service in 1973.  She 
related she had witnessed his violent tendencies and strange 
behavior.  



The evidence against the Veteran's claim includes the service 
treatment records and the post-service evidence of record.  
Initially, the Board points out that the service treatment 
records are negative for complaints or findings of a 
psychiatric disability or treatment from injuries which would 
be consistent with being beaten.  In addition, a psychiatric 
evaluation on the separation examination in October 1973 was 
normal.  

As noted above, the initial clinical evidence of psychiatric 
problems was in August 1975.  Although the Veteran claims he 
was arrested by the Anniston, Alabama Police Department in 
1973 and that he was hearing voices at that time, and that he 
was hospitalized at Grady Memorial Hospital shortly after 
service, the Board points out that efforts to obtain any 
available records have been unsuccessful.  In January 2007, 
the Grady Health System indicated it had been unable to 
locate any information on the Veteran.  The Anniston Police 
Department reported in May 2009 that it did not have any 
records prior to 1976.  The Board also observes that while 
the Veteran initially indicated that the attorneys who had 
handled his Social Security Administration claim might have 
records pertaining to his initial post-service 
hospitalization, he reported in January 2008 that he had 
contacted the office and was informed that no records were 
maintained for 30 days following the termination of a case.  

It is also significant to point out that in conjunction with 
his initial claim for service connection for a psychiatric 
disability, submitted in July 1979, the RO requested that the 
Veteran provide information concerning the names and 
addresses of doctors and/or hospitals which had rendered 
treatment.  In August 1979, the first date the Veteran 
reported being treated was in August 1975, from Dr. Pope.  
This minimizes the credibility of his subsequent statements 
claiming treatment and hospitalization for a psychiatric 
disability in 1974.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay 
evidence and conflicting statements of the veteran in 
weighing credibility).


On VA psychiatric examination in December 1987, the examiner 
noted the Veteran had a history of schizophrenia for at least 
11 years.  He stated, however, that there was no evidence in 
the file that the Veteran was psychotic or psychiatrically 
disturbed in service.  

The Board acknowledges that the Veteran has repeatedly 
claimed he was raped in service.  Nevertheless, the fact 
remains that following the December 2001 VA psychiatric 
examination, the examiner concluded that the Veteran did not 
have post-traumatic stress disorder.  [The Board notes that 
the Veteran withdrew his claim for service connection for 
posttraumatic stress disorder in August 2002.]

The only evidence supporting the Veteran's claim consists of 
his statements, and those of his family members.  The Veteran 
is competent to state his symptoms and his family members can 
attest to what they have witnessed.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (2007).  That does not mean, 
however, that such assertions are credible.  While the Board 
cannot discount the Veteran's contentions solely because 
service treatment records do not reflect treatment for a 
psychiatric disability, the lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a Veteran's lay evidence.  Buchanan v. Nicholson,451 
F.3d 1331, 1336-1337 (Fed. Cir. 2006). 

The medical findings reveal that a psychiatric disability was 
first documented in 1975, nearly two years following the 
Veteran's discharge from service.  There is no clinical 
evidence linking any acquired psychiatric disability to 
service, or showing schizophrenia within one year following 
the Veteran's separation from service.  

Further, the Board notes that medical records reflect that 
the Veteran has at times provided false information to 
treatment providers about taking his medications, and has 
been noted to be actively psychotic at times, with paranoia, 
delusions and hallucinations.  Indeed, he claims that he was 
hypnotized by the perpetrators to forget the rape incident 
but it did not work.  In addition, the contention of being 
raped in service was not mentioned in any claim or medical 
report until contemporaneous in time to the filing of his 
claim in December 2001.  When the December 2001 VA examiner 
inquired as to why the soldiers would occur when he was a 
sergeant and getting ready to leave service, he responded in 
a vague and tangential manner that the military did not like 
that he was leaving service.  Moreover, the Veteran's and his 
family members' recollections are being rendered almost 30 
years after the Veteran's discharge from service.  

In sum, the period of time since service until the first 
report of the rape in service, as well as the other evidence 
of record raises a serious question as to the reliability of 
the Veteran's recollections to include the rape and having 
psychiatric symptoms in service or a psychosis within one 
year of discharge.  In addition, his family members could not 
provide specific dates, only noting that he was different 
after service and had problems shortly following service.  As 
noted above, these statements were rendered almost 30 years 
after the Veteran left service.  However, the medical 
evidence shows no evidence showing treatment for a 
psychiatric disorder in service with the earliest treatment 
being in August 1975.

The Board concludes that the medical findings contemporaneous 
in time are of greater probative value than the Veteran's and 
his family's allegations regarding the onset of his acquired 
psychiatric disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disability, to 
include paranoid schizophrenia.  

The Board notes that a VA examination with opinion has not 
been provided in this case.  However, in the absence of 
credible evidence of the condition in service or a psychosis 
within one year of discharge from service, such examination 
is not required.  38 C.F.R. § 3.159(c)(4) (2009).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for an acquired psychiatric disability, to 
include paranoid schizophrenia, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


